Beck, J.
1. taxation : sharesf1 bank I. The assessment and levy of the tax is illegal, the shares of the bank not being taxable. Hubbard et al. v. Supervisors of Johnson County, 23 Iowa, 130.
2. — mandamus: injunction. II. Without deciding whether mandamus is a proper remedy for plaintiffs, we are agreed in holding that the petition prays for proper relief by injunction. i” , - r . - , Neither need we determine whether the joinder of the prayers for the remedies of mandamus and injunction, is warranted by our Code of Practice. It was not objected to by defendant, and such objection, had it been made and sustained, would not have operated to dismiss the proceeding, for the plaintiffs could have amended their petition, and abandoned their claim for one or the other of the remedies. Inasmuch, then, as injunction is a proper remedy, and is prayed for in the petition, we are of the opinion that the demurrer should not have been sustained.
Reversed.